2022 IL App (1st) 210899
                                                  No. 1-21-0899
                                                                       Third Division
                                                                       March 9, 2022
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                                   )
     In re S.G. and J.G., Minors                                   )       Appeal from the Circuit Court
                                                                   )       of Cook County.
     (The People of the State of Illinois,                         )
            Petitioner-Appellee,                                   )       Nos.   20 JA 1037
                                                                   )              20 JA 1038
     v.                                                            )
                                                                   )       The Honorable
     Stella G.,                                                        )   Andrea Buford,
             Respondent-Appellant).                 )                      Judge Presiding.
                                                    )
     ______________________________________________________________________________

                   PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                   Justices McBride and Burke concurred in the judgment and opinion.

                                                  OPINION

¶1           The instant appeal arises from the juvenile court’s adjudication order making minors S.G.

          and J.G. wards of the court due to abuse by their mother, respondent Stella G. Respondent

          appeals, claiming that the juvenile court erred in finding that the children were abused. For the

          reasons that follow, we reverse.

¶2                                            BACKGROUND

¶3           Minor S.G. was born on December 30, 2015, and was five years old at the time of the

          adjudication hearing. Minor J.G. was born on August 19, 2017, and was nearly four years old

          at the time of the adjudication hearing. Respondent is the mother of both children, and their
     No. 1-21-0899


         purported father is O.G., respondent’s ex-husband; an order of default was entered against him

         on April 5, 2021, and he is not a party to the instant appeal.

¶4           On July 15, 2020, the State filed two petitions for adjudication of wardship asking for each

         minor to be adjudicated a ward of the court; the State also filed two motions for temporary

         custody on the same day. In the adjudication petitions, the State claimed that each minor was

         neglected due to an injurious environment under section 2-3(1)(b) of the Juvenile Court Act of

         1987 (Juvenile Court Act) (705 ILCS 405/2-3(1)(b) (West 2018)), was abused with a

         substantial risk of physical injury under section 2-3(2)(ii) of the Juvenile Court Act (705 ILCS

         405/2-3(2)(ii) (West 2018)), and was dependent because of a lack of proper care due to the

         physical or mental disability of a parent under section 2-4(1)(b) of the Juvenile Court Act (705

         ILCS 405/2-4(1)(b) (West 2018)).

¶5           The facts underlying all claims were the same. According to the petitions, there was a

         history of domestic violence between respondent and her husband 1 while the minors were

         present, and there was one indicated report against respondent’s husband as to the minors

         following one such incident. Following that incident, respondent was offered and refused

         community-based services in March 2020. The petitions further alleged that on July 10, 2020,

         respondent reported to law enforcement that she had attempted suicide by drinking a cleaning

         agent while the minors were present in the home. As a result of this incident, respondent was

         psychiatrically hospitalized. The petitions alleged that respondent has been diagnosed with

         major depressive disorder and has been prescribed psychotropic medication; according to the




             1
              Respondent’s then-husband, G.G., is not the children’s father and is not a party to these
     proceedings. Respondent’s medical records indicate that she informed medical personnel that she had
     obtained an order of protection and had filed for dissolution of the marriage following the July 2020
     incident, but the current status of their marriage is unclear from the record on appeal.
                                                         2
     No. 1-21-0899


         petitions, medical personnel opined that respondent was not safe to be with her children at the

         time.

¶6           On the same day, based on the allegations contained in the petitions for adjudication of

         wardship, the juvenile court found probable cause that the minors were neglected, abused, and

         dependent and that immediate and urgent necessity existed to support their removal from the

         home. The court granted temporary custody of both minors to the Department of Children and

         Family Services (DCFS) guardianship administrator.

¶7           On June 28, 2021, the parties appeared before the juvenile court for an adjudication

         hearing, where they proceeded by way of stipulation. 2 The parties stipulated that, if called to

         testify, DCFS child protection investigator Teresa De Carli would testify that, on July 12, 2020,

         she was assigned to investigate a “C Sequence” allegation that respondent attempted to harm

         herself and made suicidal statements while home with the minors and was transported to a

         hospital. As part of her investigation, De Carli learned that the family had prior DCFS

         involvement and that respondent’s husband, G.G., had been indicated for substantial risk of

         physical injury and environment injurious to health and welfare by neglect after a domestic

         violence incident in the home. De Carli would testify that, on July 13, 2020, she conducted an

         in-person conversation with respondent at “Northwest Community Behavioral Health

         Hospital,” where respondent informed De Carli that she had opened Tide laundry detergent

         pods, mixed them with water, and drank four sips of the mix in an attempt to die by suicide.

         Respondent then went to check on her children, and when she opened the bedroom door, she

         called 911 to be taken to the hospital. Respondent informed De Carli that she had received a




             2
              The written stipulation is not contained in the record on appeal, but the State read it into the
     record during the hearing.
                                                           3
       No. 1-21-0899


          threatening phone call earlier and that “she ha[d] not been herself lately,” with a migraine that

          “would not stop.” Respondent informed De Carli that G.G. had abused her and that she had an

          order of protection against him.

¶8           The parties also stipulated that, if called to testify, respondent would testify that prior to

          ingesting the Tide pods, she asked her mother to take the children to the convenience store and

          ingested the Tide pods while the children were away. When the children returned

          approximately 10 minutes later and she went to check on them, she realized her mistake and

          called 911.

¶9           Finally, the parties stipulated to the foundation for People’s exhibit No. 1, which was

          respondent’s medical records from Northwest Community Healthcare, and the trial court

          admitted the records into evidence. Since the State used several entries from these records in

          support of its argument, we discuss the relevant records briefly.

¶ 10         A record dated March 18, 2020, shows that respondent was admitted to Northwest

          Community Hospital’s emergency department for a head injury. Respondent reported that she

          had been in a physical altercation with G.G., who pushed her into a wall and caused her to hit

          her head. Respondent reported that “this is not the first time this has happened” and expressed

          that she did not feel safe to return home with him. A note contained in the medical record

          indicated that respondent would be taken to a friend’s home by the police.

¶ 11         A record dated May 1, 2020, shows that respondent had an office visit with her primary

          care doctor. Respondent reported that, after the March 2020 incident, she obtained an order of

          protection against G.G. but lifted it after a week, reporting that “because of the coronavirus

          situation she did not want her husband to have [nowhere] to stay.” Respondent reported a total

          of four physical altercations with G.G., and at least one was “worse” than the March 2020


                                                       4
       No. 1-21-0899


          incident, but respondent declined to provide specifics. Respondent reported that G.G. had not

          lived at home for the past four weeks, and respondent encountered him once the prior month,

          when he returned to pick something up.

¶ 12         A record dated May 18, 2020, shows that respondent had a follow-up telemedicine

          appointment with her primary care doctor. Respondent reported that she had not encountered

          G.G. since the March 2020 incident, and she was “not ready to get back together.”

¶ 13         A record dated June 6, 2020, shows that respondent had a telephone consultation with

          Northwest Community Healthcare’s behavioral health unit after her primary care doctor had

          diagnosed her with depression and generalized anxiety disorder the prior month. Respondent

          reported being abused by G.G. since August 2019, with the abuse beginning as verbal abuse

          and escalating to physical and sexual abuse. Respondent reported that she visited the hospital

          in March 2020 after G.G. struck her and pushed her against the wall. Respondent filed a police

          report and G.G. was arrested, but respondent dropped the charges approximately five weeks

          ago. Respondent reported having an order of protection against G.G., which had recently

          expired. She further reported that G.G. had made threats against her in the past but that he no

          longer lived in the home and she felt safe in her household. The clinical notes in the report

          recommended that respondent receive regular therapy.

¶ 14         A record dated July 11, 2020, shows that respondent was admitted to the emergency

          department at the hospital after ingesting four to five Tide pods. Respondent denied any current

          suicidal ideation and stated that she became “upset” after a discussion and “got depressed.”

          Respondent had no prior history of suicide attempts or other self-injurious behavior.

          Respondent had previously been referred to outpatient therapy at the beginning of June but had

          not followed up because she did not have time and had issues with childcare. Respondent’s


                                                       5
       No. 1-21-0899


           friend Ivan, 3 who cared for the children while respondent was in the hospital, reported to

           medical personnel that respondent had recently become unemployed. The medical record also

           provides that respondent and G.G. were “currently separated,” but respondent reported that

           G.G. “has been coming and going from the house.” It was recommended that respondent

           receive inpatient acute care, and she received a diagnosis of “Major Depressive Disorder,

           Single Episode Severe.” 4 The “[d]isposition” section of the medical record includes the

           following:

                        “Psychiatrist consulted: Dr Mohiuddin

                        Level of Care Recommendation: Inpatient Acute Care

                        Inpatient criteria: 24 hr behavior monitoring, Suicidal/homicidal risk

                        Precautions Type: Suicide, Close Observation

                        Clear and Present Danger to Self or Others: Yes

                        Refused Treatment: Yes (describe) (Pt wants to go home and care for kids who are

                   with friend.)

                        Name of treatment facility: Psych at NCH”

¶ 15           Respondent’s medical records show that she was admitted to the Northwest Community

           Hospital’s behavioral health unit for inpatient psychiatric care on July 12, 2020, and was

           discharged on July 18, 2020. The “Reason for Hospitalization” was listed as “Danger to self

           and/or others.” However, a psychiatric evaluation completed on July 12, the first day of her

           inpatient hospitalization, provided that a suicide risk assessment indicated that “Overall level



               3
                Ivan’s last name is not contained in the record on appeal.
               4
                We note that respondent’s discharge from the emergency department shows “Final Diagnoses”
       of “Major depressive disorder, recurrent severe without psychotic features (HCC)” and “Anxiety disorder,
       unspecified.” The reason for the discrepancy is unclear.
                                                          6
       No. 1-21-0899


          of suicide risk is Low.” A psychological assessment completed on July 13 provided that

          respondent had reported her relationship status as “Separated for about 6 weeks.”

¶ 16         Finally, respondent’s medical records contain records from several visits following her

          psychiatric admission, which we find relevant to the issues on appeal. Respondent first met

          with a licensed clinical social worker on July 23, 2020. Respondent reported that she had been

          separated from G.G. “for the last 3 months” and that she felt safe now that she was away from

          him, although she reported that he called her several times to threaten to report her to

          immigration authorities. Respondent further reported being compliant with her medication and

          expressed a desire to engage in therapy with the social worker. The next day, respondent had

          a psychiatric follow-up visit after her hospitalization. Respondent reported that she had filed

          for an order of protection against G.G. and that he was her “ ‘biggest stressor’ and since she is

          not near him she is feeling safe and able to better cope with her emotions.” A risk assessment

          indicated that respondent demonstrated no suicidal ideation.

¶ 17         Respondent also had several appointments on July 30, 2020. She reported to her primary

          care doctor that she had filed for an order of protection against G.G. and was filing a petition

          for dissolution of marriage. She further reported that she “[f]eels optimistic going forward and

          wants to move on from her marriage.” Respondent similarly reported to the social worker that

          she had an order of protection against G.G. and had filed a petition for dissolution of marriage.

          Respondent reported that G.G. had not attempted to contact her since the issuance of the order

          of protection. Finally, during a psychiatric exam, respondent reported that she was currently

          filing for dissolution of her marriage and “ ‘I just want to move on with my life.’ ” During a

          follow-up psychiatric exam on September 3, 2020, respondent reported:




                                                       7
       No. 1-21-0899


                  “She has [an] order of protection against her spouse which she had identified as the

                  primary antecedent for her inpatient hospitalization. She has since changed her phone

                  number and has not been in contact with spouse, continues to file for divorce. Reports

                  she has been able to deal with this stressor well and it is not causing her any

                  decompensation of symptoms.”

¶ 18          After all parties rested and after hearing the arguments of the parties, the court found that

          the State had met its burden of proving neglect due to an injurious environment and abuse due

          to a substantial risk of physical injury, finding:

                  “The family has a history of involvement with the Department. Mom attempted self-

                  harm with children present. Mom has been involved in a domestically violent

                  relationship with her husband and felt unsafe with him. She was also found to be a risk

                  to herself and others. For those reasons, the State has met its burden.”

          Accordingly, the juvenile court entered an adjudication order finding both minors neglected

          due to an injurious environment under section 2-3(1)(b) of the Juvenile Court Act and abused

          due to a substantial risk of physical injury under section 2-3(2)(ii) of the Juvenile Court Act

          because “there is a history of [domestic violence]. Mother attempted suicide and required

          hospitalization. She was a risk to self and others.” However, we note that the court did not

          indicate in its written order whether the abuse or neglect of the minors was the result of abuse

          or neglect inflicted by a parent, guardian, or legal custodian of the minors.

¶ 19          On the same day, the juvenile court entered a dispositional order finding it in the minors’

          best interest to make them wards of the court but finding respondent fit, able, and willing to




                                                         8
       No. 1-21-0899


           care for, protect, train, and discipline the minors. 5 Accordingly, the court ordered the minors

           returned to the care and custody of respondent. This timely appeal follows.

¶ 20                                              ANALYSIS

¶ 21           On appeal, respondent challenges only the juvenile court’s finding that the minors had been

           abused; she does not challenge the finding that they were neglected and does not challenge the

           court’s dispositional order. “A proceeding for adjudication of wardship ‘represents a

           significant intrusion into the sanctity of the family which should not be undertaken lightly.’ ”

           In re Arthur H., 212 Ill. 2d 441, 463 (2004) (quoting In re Harpman, 134 Ill. App. 3d 393, 396-

           97 (1985)). It is the State’s burden to prove allegations of neglect or abuse by a preponderance

           of the evidence. In re A.P., 2012 IL 113875, ¶ 17. “In other words, the State must establish that

           the allegations of neglect [or abuse] are more probably true than not.” In re A.P., 2012 IL

           113875, ¶ 17.

¶ 22           Generally, a reviewing court will reverse the juvenile court’s determination “only if the

           factual findings are against the manifest weight of the evidence or if the court abused its

           discretion by selecting an inappropriate dispositional order.” In re Kamesha J., 364 Ill. App.

           3d 785, 795 (2006); see also In re Malik B.-N., 2012 IL App (1st) 121706, ¶ 56; In re J.C., 396

           Ill. App. 3d 1050, 1060 (2009); In re Gabriel E., 372 Ill. App. 3d 817, 828 (2007). “Because a

           trial court is in a superior position to assess the credibility of witnesses and weigh the evidence,

           a reviewing court will not overturn the trial court’s findings merely because the reviewing

           court may have reached a different decision.” In re April C., 326 Ill. App. 3d 245, 257 (2001)

           (citing In re Lakita B., 297 Ill. App. 3d 985, 994 (1998)).



               5
               The court also found O.G., the minors’ father, unable for some reason other than financial
       circumstances alone to care for, protect, train, or discipline them.
                                                           9
       No. 1-21-0899


¶ 23         However, in the case at bar, the parties proceeded by way of stipulated facts and

          documentary evidence; no witnesses testified at the adjudication hearing. Accordingly,

          respondent, the State, and the public guardian all agree that the appropriate standard of review

          is de novo. Since the juvenile court was in no better position than the reviewing court to assess

          credibility or weigh the evidence, we agree and review the juvenile court’s finding de novo.

          See In re Zion M., 2015 IL App (1st) 151119, ¶ 28 (where the juvenile court’s neglect finding

          was based on a stipulated record, review was de novo); In re M.D., 2021 IL App (1st) 210595,

          ¶ 26 (same). De novo consideration means we perform the same analysis that a trial judge

          would perform. In re M.W., 2019 IL App (1st) 191002, ¶ 51.

¶ 24         As an initial matter, the public guardian claims that respondent’s appeal is moot because

          she has not challenged the juvenile court’s finding of neglect. It is true that courts have

          commonly found that the same allegations can support a finding of both neglect based on an

          injurious environment and abuse based on a substantial risk of physical injury. See, e.g., In re

          Tamesha T., 2014 IL App (1st) 132986, ¶ 44 (finding that the same facts that supported a

          finding of neglect also supported a finding of abuse); In re R.G., 2012 IL App (1st) 120193,

          ¶ 46 (same). It is also true that, where a party is appealing both the court’s finding of abuse or

          neglect and its dispositional order, reviewing courts often move to the consideration of the

          dispositional order after finding evidence to support one of the bases without considering the

          others. See, e.g., In re Faith B., 216 Ill. 2d 1, 15 (2005) (finding neglect on one basis and

          finding no need to review the additional bases before proceeding to consideration of

          dispositional order). However, the public guardian does not cite any authority for the

          proposition that a failure to challenge all bases for an adjudication of wardship means that a

          parent is not entitled to challenge any of the bases. Indeed, we have regularly considered cases


                                                       10
       No. 1-21-0899


           in which only one of several bases is being appealed. See, e.g., In re A.S., 2020 IL App

           (1st) 200560, ¶ 22 (respondent was challenging only the finding of abuse, not the finding of

           neglect). In the case at bar, while the finding of neglect and the finding of abuse may be

           supported by the same evidence, they are still separate bases for the court’s adjudication of

           wardship, and we find that respondent is entitled to present her arguments challenging the

           finding of abuse even if she does not challenge the finding of neglect. See In re M.W., 386 Ill.

           App. 3d 186, 198 (2008) (affirming juvenile court’s finding that minor was subjected to an

           environment that was injurious to his welfare but nevertheless did not constitute a substantial

           risk of physical injury). Accordingly, we proceed to consider the merits of respondent’s

           arguments on appeal.

¶ 25           Under section 2-3 of the Juvenile Court Act, an abused minor includes one whose parent

           or other person responsible for his welfare “creates a substantial risk of physical injury to such

           minor by other than accidental means which would be likely to cause death, disfigurement,

           impairment of emotional health, or loss or impairment of any bodily function.” 705 ILCS

           405/2-3(2)(ii) (West 2018). In the case at bar, the juvenile court found that both minors were

           abused and listed two bases for its finding: the history of domestic violence between

           respondent and G.G. and respondent’s suicide attempt. We consider each basis in turn.

¶ 26           First, the trial court found that the minors were abused because “there is a history of

           [domestic violence].” It is undisputed that G.G. was the perpetrator of the domestic violence

           at issue, not respondent. 6 However, we note that the focus of an adjudicatory hearing is not

           whether respondent abused the minor but, rather, on whether the minor was abused. In re R.G.,



               6
                As noted, the juvenile court’s adjudication order does not specifically identify the perpetrator of
       the abuse. However, as to the domestic violence, there is no evidence in the record that respondent was
       anything other than a victim of G.G.’s abuse, and no party suggests otherwise.
                                                            11
       No. 1-21-0899


          2012 IL App (1st) 120193, ¶ 35. Thus, if the juvenile court properly found that the minors were

          abused, the fact that G.G., and not respondent, was the perpetrator of the domestic violence

          that resulted in a substantial risk of physical injury to the minors is largely irrelevant. See In re

          R.G., 2012 IL App (1st) 120193, ¶ 35 (“who committed the alleged abuse of [the minor] is of

          no particular consequence in an adjudicatory hearing”).

¶ 27          However, the fact that G.G. was the perpetrator of the domestic violence is relevant to the

          question of whether the minors were abused at the time of the filing of the petitions for

          adjudication of wardship. See In re Kenneth D., 364 Ill. App. 3d 797, 805-06 (2006) (noting

          that the applicable question was whether the minor was neglected or abused at the time the

          minor was taken into protective custody). In the case at bar, the record shows that respondent

          separated from G.G. prior to the July 2020 incident that precipitated the filing of the petitions.

          While respondent provided varying time periods throughout the medical records, it appears

          that the March 2020 incident of domestic violence represented the final straw in their

          relationship. After that date, all of respondent’s records indicate that she had terminated her

          relationship with him. To be clear, there are indications that G.G. attempted to contact her, or

          that he stopped by the home to pick up items, suggesting that there may still have been some

          residual contact between the two, and it appears that G.G. may have been residing at the home

          briefly in late March, after respondent dropped her order of protection out of concern that he

          would have nowhere to live due to the coronavirus pandemic. However, beginning as soon as

          May 1, respondent was consistently reporting that G.G. no longer lived in the home. At the

          time of her psychiatric admission in July, respondent reported that they had been separated for

          approximately six weeks. Thus, at the time of the filing of the petitions for adjudication for

          wardship, the perpetrator of the domestic violence was no longer present in the minors’ home.


                                                         12
       No. 1-21-0899


¶ 28         Moreover, respondent consistently maintained this position even after the filing of the

          petitions. The medical records admitted into evidence as part of the adjudication hearing

          contained entries dating several months after the date of the petitions. We note that evidence

          of conduct occurring after the date of a petition for adjudication of wardship is not always

          admissible; admissibility depends on whether it is relevant to the allegations in the petition.

          In re Kenneth D., 364 Ill. App. 3d at 805. Here, however, these records were part of the State’s

          case in chief and were admitted without objection, and they are relevant in that they provide

          further corroboration that respondent was no longer residing with G.G. at the time of the

          petitions. Indeed, respondent reported the end of her relationship to medical personnel no fewer

          than six times between July and September 2020. For instance, respondent’s records show that

          on July 23, respondent reported to her therapist that she had been separated from G.G. “for the

          last 3 months.” The next day, she reported that she had obtained an order of protection against

          him. On July 30, during three different medical appointments, respondent reported that she had

          obtained an order of protection or was filing a petition for dissolution of marriage. Respondent

          also twice reported that she wanted to “ ‘move on.’ ” Finally, on September 3, respondent again

          reported that she had an order of protection, had filed a petition for dissolution of marriage,

          and had no contact with G.G. These records reinforce respondent’s pre-petition statements that

          she and G.G. had ended their relationship. Consequently, the evidence contained in the record

          on appeal shows that, at the time of the filing of the petitions for adjudication for wardship, the

          source of the risk to the minors had been removed from their home.

¶ 29         None of the parties cite any cases dealing with this precise situation—where the person

          whose conduct gives rise to the alleged substantial risk of physical injury is no longer residing

          in the household at the time of the filing of the petition for adjudication of wardship. Indeed,


                                                        13
       No. 1-21-0899


          the State brushes aside G.G.’s absence by claiming that “[t]he fact that respondent-mother’s

          husband was not present at the time the petitions were filed is not relevant.” By contrast, the

          public guardian acknowledges that G.G. is no longer living in the home but argues that a

          finding of abuse was nevertheless proper because respondent’s actions “did not erase the

          previous risk the children had already been exposed to, due to domestic violence in the home.”

          However, In re Kenneth D., the case the public guardian cites in support of this proposition,

          concerns a respondent’s actions after the children had been taken into protective custody, not

          actions taken before the filing of the adjudication petition, as in the case at bar. See In re

          Kenneth D., 364 Ill. App. 3d at 803. While we agree with the public guardian that nothing can

          erase the previous risk the children were exposed to, that is not the issue before us, nor was it

          the question before the juvenile court. A petition for adjudication of wardship alleges that “the

          minor is abused” as defined by the Juvenile Court Act (emphasis added) (705 ILCS 405/2-

          13(2) (West 2018)), not “was abused” or “has been abused in the past.” In other words, the

          juvenile court is asked to determine whether a minor is abused at the time of the filing of the

          petition, not at some prior time. To be clear, a history of abuse is surely relevant and may

          support a finding that the minor is currently abused, especially when such conduct is ongoing.

          However, the public guardian cites no authority suggesting that, where the source of the risk

          has been removed from the household, as in the case at bar, a minor may nonetheless be found

          to be abused based on a past risk.

¶ 30         While not entirely analogous, we find instructive the reasoning courts have employed in

          discussing a similar issue in the context of anticipatory neglect. “Under the anticipatory neglect

          theory, the State seeks to protect not only children who are the direct victims of neglect or

          abuse, but also those who have a probability to be subject to neglect or abuse because they


                                                       14
       No. 1-21-0899


          reside, or in the future may reside, with an individual who has been found to have neglected or

          abused another child.” In re Arthur H., 212 Ill. 2d at 468. In such cases, courts have found that

          the fact that the perpetrator of the prior abuse or neglect is no longer living in the home with

          the minor means that a finding of neglect or abuse based on the prior conduct may be

          inappropriate.

¶ 31          For instance, in In re Zion M., we affirmed the juvenile court’s finding that the minor was

          not abused or neglected, even though her siblings had been found to have been abused and

          neglected shortly before her birth. In re Zion M., 2015 IL App (1st) 151119, ¶¶ 32-34. We

          found that, because the perpetrator of the abuse and neglect was no longer living in the home,

          the State’s anticipatory neglect argument “must fail.” In re Zion M., 2015 IL App (1st) 151119,

          ¶ 34. Similarly, in In re M.W., we affirmed the juvenile court’s finding that the minor was not

          abused due to a substantial risk of physical injury, even though the respondent had surrendered

          her parental rights to his sibling when she was four months pregnant with the minor due to

          abuse and neglect. In re M.W., 386 Ill. App. 3d at 197-98. We found that the perpetrator of the

          sibling’s abuse and neglect was incarcerated and no longer involved with the respondent, and

          we determined that the juvenile court properly determined that the respondent’s conduct did

          not rise to the level of a substantial risk of physical injury. In re M.W., 386 Ill. App. 3d at 198.

          Courts have also made clear that a finding of anticipatory neglect must ultimately turn on the

          minor’s current situation and that past abuse or neglect of a sibling did not automatically mean

          that the minor was also abused or neglected. See In re Arthur H., 212 Ill. 2d at 468-69; In re

          Edricka C., 276 Ill. App. 3d 18, 28 (1995). Indeed, “even under anticipatory neglect, neglect

          or abuse to a sibling becomes incredibly less important than what is occurring with, and to, the




                                                        15
       No. 1-21-0899


          specific minor in question, who is to be the central focus.” In re Jordyn L., 2016 IL App (1st)

          150956, ¶ 35.

¶ 32         In the case at bar, the evidence before the juvenile court at the adjudication hearing

          established that respondent was the subject of domestic violence at the hands of G.G. and that

          the most recent instance of domestic violence occurred in March 2020 when respondent was

          taken to the emergency room of the hospital after G.G. had pushed her into a wall. However,

          the evidence further establishes that, after that date, G.G. was no longer part of the household.

          As explained above, after the March incident, respondent consistently reported that G.G. was

          no longer living in the home and that she was engaging in measures to sever their relationship,

          including obtaining an order of protection and beginning the process of dissolving their

          marriage. While the record shows that there may have still been incidental contact after that

          time, there is no evidence that G.G. has resided with respondent or her children since, at the

          latest, March or April 2020. Thus, at the time of the filing of the petitions for adjudication of

          wardship in July 2020, G.G. had been removed from the minors’ household. Consequently,

          where respondent’s abuser was no longer present, we cannot find that the minors were abused

          due to a substantial risk of physical injury based on the history of domestic violence.

¶ 33         We next consider the juvenile court’s finding that the minors were abused due to a

          substantial risk of physical injury because their “[m]other attempted suicide and required

          hospitalization. She was a risk to self and others.” We note that the juvenile court did not make

          any specific finding that respondent suffered from a mental illness. However, because both the

          State and the public guardian in their briefs analyze respondent’s suicide attempt as an example

          of a mental illness or mental health issue, we briefly set forth the law concerning the issue of

          mental health in the context of adjudication proceedings. In the context of neglect, our supreme


                                                       16
       No. 1-21-0899


           court has emphasized that “it is not enough for the State to show simply that the parent suffers

           from a mental illness. Rather, the State must also show that the mental illness ‘places the

           children in an injurious environment.’ ” In re Faith B., 216 Ill. 2d at 14 (quoting In re Faith B.,

           349 Ill. App. 3d 930, 933 (2004)). We find that the same applies with respect to a finding of

           abuse; that is, the State must show that the parent’s mental illness “creates a substantial risk of

           physical injury to such minor by other than accidental means which would be likely to cause

           death, disfigurement, impairment of emotional health, or loss or impairment of any bodily

           function.” 705 ILCS 405/2-3(2)(ii) (West 2018). To find otherwise would be imposing a per se

           rule regarding mental illness, which our supreme court has made clear is inappropriate. See

           In re Faith B., 216 Ill. 2d at 14.

¶ 34           In the case at bar, the sole “mental health issue” identified by the State as forming the basis

           for the adjudication petitions was respondent’s suicide attempt in July 2020. It is important to

           note that the State did not allege, and the evidence did not show, that respondent had a history

           of such attempts, nor did she have a history of untreated mental health issues. Respondent’s

           medical records show that, after the March 2020 domestic violence incident, respondent

           reported in May to her primary care doctor that she was feeling depressed and stressed due to

           the domestic violence situation, which manifested itself in difficulty sleeping; respondent

           denied suicidal or homicidal ideation. Respondent’s doctor prescribed her clonazepam and

           referred her to the behavioral health unit, advising her that therapy would assist her.

           Respondent’s diagnoses at that visit were “Insomnia,” “Adjustment disorder with depressed

           mood,” 7 and “Victim of spousal or partner abuse.” At a follow-up appointment, respondent


               7
                The Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), provides that
       the presence of emotional or behavioral symptoms in response to an identifiable stressor is the “essential
       feature” of adjustment disorders and, by definition, the symptoms in adjustment disorders begin within
       three months of the onset of a stressor and last no longer than six months after the stressor or its
                                                          17
       No. 1-21-0899


          reported that the medicine was helping and that she had not received any calls from the

          behavioral health unit; her doctor advised her to follow up with the behavioral health unit. At

          another follow-up appointment, respondent reported that she “really wishes to have behavioral

          health, [and] therapy,” and was provided a direct number to the behavioral health unit.

          Respondent had a telehealth appointment with the behavioral health unit on June 6, 2020,

          where a behavioral health assessment revealed no current or recent suicidal or homicidal

          ideation, no history of self-injurious behaviors, and no history of harming others. Respondent

          was recommended to seek regular therapy on an outpatient basis. However, respondent’s

          records from the emergency department visit in July 2020 indicate that respondent reported

          that she had not followed up on the recommendation for therapy due to lack of time and issues

          with childcare. Respondent’s behavior prior to her suicide attempt does not demonstrate the

          type of untreated mental health issues that courts have found to support a finding of abuse or

          neglect. See, e.g., In re Faith B., 216 Ill. 2d at 14-15 (noting that the respondent’s issues

          included physically attacking one of her children, “increasingly bizarre and unpredictable”

          behavior, and refusing to take her psychiatric medication).

¶ 35          Indeed, our prior decision in In re A.S., 2020 IL App (1st) 200560, demonstrates the type

          of conduct that we have determined supports an abuse finding. In that case, the respondent had

          several mental health issues, for which she was not taking her medicine as prescribed, causing

          her symptoms such as auditory hallucinations and hearing voices. In re A.S., 2020 IL App (1st)

          200560, ¶ 31. The respondent instead self-medicated with alcohol, resulting in numerous

          occasions where she displayed aggressive and otherwise dangerous behavior, including several




       consequences have ceased. American Psychiatric Association, Diagnostic and Statistical Manual of
       Mental Disorders, 5th Edition, DSM-5 Adjustment Disorders 287 (2013).
                                                         18
       No. 1-21-0899


          acts of violence directed at her mother. In re A.S., 2020 IL App (1st) 200560, ¶ 31. The minor

          was present in the home during at least one of these instances, where he needed to physically

          intervene to break up an altercation between the respondent and her mother. In re A.S., 2020

          IL App (1st) 200560, ¶ 31. We found that the respondent’s untreated mental health issues,

          coupled with the instances of violence, supported a finding of abuse. In re A.S., 2020 IL App

          (1st) 200560, ¶ 31. The evidence with respect to the case at bar, by contrast, reveals no such

          issues.

¶ 36         The question we must consider, then, is whether the single incident alleged in the

          adjudication petitions—respondent’s suicide attempt—is sufficient to support a finding that

          the minors were abused due to a substantial risk of physical injury. We note that, in the context

          of neglect, our supreme court has reversed a finding of neglect based on two displays of anger

          by the respondent, where the State “failed to show anger of a frequency, duration or quality

          that would indicate that the children lived in an environment that exposed them to, or

          threatened them with, emotional or physical injury.” In re N.B., 191 Ill. 2d 338, 353 (2000).

          While each case is sui generis and must be decided on its own facts (In re Zoey L., 2021 IL

          App (1st) 210063, ¶ 31), in the case at bar, we similarly find that the State failed to show that

          the single incident alleged in its adjudication petition rose to the level of subjecting the minors

          to a substantial risk of physical injury. Respondent’s actions were certainly not ones that should

          be repeated, but the record shows that respondent immediately realized her mistake, calling

          911 within minutes of ingesting the cleaning solution, meaning that any risk the minors faced

          was minimal.

¶ 37         The State and the public guardian argue that the minors were subjected to a substantial risk

          of physical abuse because, if respondent had succeeded in her attempt, two small children


                                                        19
       No. 1-21-0899


          would have been left in the home alone. However, we must look at the facts in their totality,

          which include the fact that respondent immediately called 911. See In re A.W., 231 Ill. 2d 241,

          261 (2008) (considering the totality of the evidence in reviewing a neglect finding). The

          Juvenile Court Act provides that a minor is abused when his parent “creates a substantial risk

          of physical injury to such minor by other than accidental means which would be likely to cause

          death, disfigurement, impairment of emotional health, or loss or impairment of any bodily

          function.” 705 ILCS 405/2-3(2)(ii) (West 2018). In the case at bar, we cannot find that

          respondent’s actions rise to such a standard. Accordingly, we must reverse the juvenile court’s

          abuse finding.

¶ 38                                         CONCLUSION

¶ 39         For the reasons set forth above, we reverse the juvenile court’s finding that the minors had

          been abused due to a substantial risk of physical injury. First, respondent’s abuser, G.G., was

          no longer living in the household at the time of the adjudication petitions, meaning that the

          history of domestic violence no longer supported an ongoing risk. Additionally, respondent’s

          suicide attempt was an isolated incident, and respondent immediately called 911, minimizing

          any risk to the minors.

¶ 40         Reversed.




                                                      20
No. 1-21-0899



                                  No. 1-21-0899


Cite as:                 In re S.G., 2022 IL App (1st) 210899


Decision Under Review:   Appeal from the Circuit Court of Cook County, Nos. 20-JA-
                         1037, 20-JA-1038; the Hon. Andrea Buford, Judge, presiding.


Attorneys                Sharone R. Mitchell Jr., Public Defender, of Chicago (Suzanne
for                      A. Isaacson, Assistant Public Defender, of counsel), for
Appellant:               appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Gina DiVito, and Victoria L. Kennedy, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.

                         Charles P. Golbert, Public Guardian, of Chicago (Kass A. Plain
                         and Jean M. Agathen, of counsel), guardian ad litem.




                                        21